     Case 1:19-cv-00106-SHR-EB Document 19 Filed 05/18/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG MOSS,                        :
    Petitioner                     :
                                   :           No. 1:19-cv-106
          v.                       :
                                   :           (Judge Rambo)
SUPERINTENDENT                     :
DEBALSO, et al.,                   :
    Respondents                    :

                               ORDER

     AND NOW, on this 18th day of May 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Respondents’ motion to dismiss (Doc. No. 16) is GRANTED;

     2.   Petitioner’s petition (Doc. No. 1) and amended petition (Doc. No. 11)
          for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 are
          DISMISSED for lack of jurisdiction because Petitioner was not in
          custody for purposes of his York County conviction when he initiated
          the above-captioned case;

     3.   Respondents’ motion to stay (Doc. No. 17) is DENIED AS MOOT;

     4.   A certificate of appealability SHALL NOT ISSUE; and

     5.   The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
